Citation Nr: 0612343	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include osteochondritis desiccans and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 28, 1974 to 
August 6, 1974.

In a May 1975 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan denied 
the veteran's claim of entitlement to service connection for 
a left knee disorder on finding that his disability, 
osteochondritis desiccans, pre-existed service and was not 
aggravated by service. The veteran did not appeal, and the 
rating decision became final. See 38 U.S.C.A. § 7105 (West 
2002).

By way of a December 2001 rating decision, the RO denied an 
application to reopen the claim of entitlement to service 
connection for a left knee disorder.  The veteran filed a 
timely appeal of the 2001 decision and testified at a Travel 
Board hearing in October 2002.  In February 2003, the Board 
determined that new and material evidence was received, 
reopened the claim, and remanded the case to the RO for 
further development.  The RO subsequently denied the claim on 
the merits in a Supplemental Statement of the Case (SSOC) in 
October 2005.  

A December 2004 report of contact indicates that the veteran 
wanted another hearing.  The Board notes that his previous 
Board hearing in October 2002 was before a Veterans Law Judge 
who is no longer with the Board.  The veteran was notified 
that his case had been reassigned to a different Veterans Law 
Judge in a letter dated January 26, 2006.  The veteran 
responded that he did not want another hearing.  The Board 
may proceed to decide the case.  




FINDINGS OF FACT

1.  The veteran had a left knee condition, osteochondritis 
desiccans, prior to his entry into service.  This condition 
is not the result of disease or injury in service.

2.  There is no competent evidence showing the veteran 
currently suffers from osteochondritis desiccans or any 
residuals thereof.

3.  There is no competent evidence showing the veteran's 
current left knee problem, arthritis, is related to disease 
or injury incurred or aggravated during service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
military service, and service connection is not warranted. 38 
U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may also be granted for 
any disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, where a veteran served continuously for 90 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a disability on the 
designated list, to include arthritis, becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's DD 214 indicates that he served less than 90 days 
(from June 28, 1974 to August 6, 1974).  As such, the veteran 
can not benefit from this presumption.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2005).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  

The veteran's June 1974 induction examination lists no 
defects of the left knee.  The examination report finds that 
the left knee is normal.  Shortly after entering service, the 
veteran began complaining of knee pain.  He was sent for a 
service examination in July 1974.  The veteran is eligible 
for the presumption of soundness as to his left knee.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under § 1111, 
the veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will 
be made if a rating is awarded.  See 38 C.F.R. § 
3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."  

Upon discovery of osteochondritis, the veteran was 
recommended for review by a medical board composed of three 
reviewers, which convened in August 1974.  The board included 
the doctor who examined the veteran in July 1974.  The 
veteran's medical file up to that point was considered.  They 
concluded unanimously that the condition pre-existed service.  
The issue was addressed again at the veteran's VA examination 
in June 2005.  Additional medical information was available 
to the VA examiner than was available to the medical board.  
During development of the claim, the veteran's Social 
Security Administration (SSA) records and VA medical records 
were obtained.  The SSA records show that in 1982 the veteran 
had an X-ray taken that showed osteochondritis in his left 
knee.  On review of the full record, the examiner's opinion 
echoes that of the medical board.  The examiner discussed the 
veteran's history and indicated that the veteran's 
osteochondritis would not have developed so quickly after a 
fall and that it must have pre-existed service.  Both the 
medical board's and VA examiner's opinions were reached 
following a complete review of the veteran's medical file 
including the X-rays taken of the knee and in accordance with 
accepted medical principles.  The Board concludes that these 
medical evaluations are clear and unmistakable evidence 
sufficient to rebut the presumption that the veteran's left 
knee was sound at entry to service.  See Wagner, supra; 
VAOPGCPREC 3-03 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The medical board and the VA examiner 
also addressed the question of aggravation, and found there 
to be none.  For the same reasons listed above, the Board 
finds this to be clear and unmistakable evidence sufficient 
to rebut the presumption of aggravation.  See Wagner, supra; 
VAOPGCPREC 3-03 (July 16, 2003).  Without medical evidence 
showing aggravation of a pre-existing left knee condition, a 
claim for service connection must fail.  See Hickson, supra.

An alternate theory of entitlement is also possible on these 
facts.  The December 2001 letter of F.M., D.O. indicates that 
the veteran's current condition was incurred when he fell 
during service.  The veteran currently suffers from arthritis 
of the left knee.  The veteran may be entitled to service 
connection for arthritis incurred in service.  Either claim 
would have to meet the same three part test as the 
osteochondritis, current disability, inservice incurrence and 
medical evidence linking the two.  The veteran has a current 
diagnosis of arthritis of the left knee joint.  His service 
medical records do indicate that he complained of a fall from 
a horizontal bar in service.  The letter of F.M. does 
constitute some medical evidence linking the two.  

The VA examiner's opinion of June 2005 investigated the 
possibility of this claim.  He reported that the veteran 
described his symptoms as pain on standing for long periods 
beginning in 1987.  The report of the examination indicates a 
diagnosis of advanced degenerative arthritis, not 
osteochondritis.  The X-ray showed arthritis in all three 
compartments, with deformation and swelling of the left knee.  
In the opinion of the June 2005 VA examiner, the arthritis is 
not at least as likely as not related to the inservice fall. 

The Board recognizes there is a disagreement in medical 
opinion between the VA examiner and F.M.  The VA examiner's 
opinion is based on his review of the claims file, including 
F.M.'s opinion, the veteran's service medical records and the 
information about the veteran's surgeries.  The foundation of 
F.M.'s opinion is not known.  F.M.'s letter states that the 
veteran underwent surgery post-service for a "deranged 
joint."  He further states that the deranged joint has been 
continuously symptomatic since that time.  The use of the 
term "deranged" is, in this context, vague.  The term can 
refer to improper function or generically to indicate the 
presence of some unspecified disorder.  He provides no 
rationale for his opinion.  No records supporting his opinion 
were produced, even though the Board specifically requested 
them.  

The Board finds that the VA examiner's opinion outweighs the 
opinion of F.M.  An important note must be made as to the 
manner in which the veteran presented himself to the VA 
examiner.  During the exam, he denied any trauma to his left 
knee prior to service.  He claimed that the problem started 
with his fall off of the training obstacle.  Only on further 
investigation into his medical records was it discovered that 
he actually injured the knee years prior to service.  He also 
marked on the induction examination report that he had a 
history of knee trouble.  The veteran's account of his 
medical history is not reliable.  If F.M.'s opinion is based 
on the veteran's account, then that opinion is also not 
reliable.  The lack of specificity in F.M.'s opinion as to 
what the veteran's diagnosis actually was and is also makes 
the opinion unreliable.  Aside from localizing the veteran's 
problems, the Board can discern nothing more from this 
opinion regarding the nature and etiology of the veteran's 
condition.  Conversely, the VA examiner's opinion is quite 
explicit and provides a rationale for why the current 
conditions are not related to service.  This is the only 
evidence on the issue of nexus between arthritis and the 
inservice fall.  Therefore, the preponderance of the evidence 
is against the claim, and it must fail.  

In summary, while a left knee problem was not shown at 
entrance into service, the medical evidence of record shows 
clearly and unmistakably that the veteran's condition, 
osteochondritis desiccans, was not incurred in nor aggravated 
by service.  See 38 C.F.R. § 3.306(b); VAOPGCPREC 3-03 (July 
16, 2003).  The medical evidence also shows that the current 
condition, arthritis, is not related to the veteran's 
osteochondritis for which he was separated from service.  
Finally, as the preponderance of the medical evidence is 
against any nexus between the current disability and service, 
service connection is not warranted.  See Hickson, supra.  

While the veteran may believe that his current left knee 
disability is due to inservice aggravation of a pre-service 
condition, or due to an inservice fall, the medical evidence 
of record does not support those conclusions, and the June 
2005 VA examiner's opinion stands firmly against it.  Where 
the question presented is one of medical causation, lay 
statements alone are not sufficient to establish; competent 
medical evidence is necessary.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran has presented no medical 
opinion supporting his theories of causation.  The medical 
evidence in the matter is against his claim.  His assertions 
have been considered, but as noted, they are not probative in 
the matter of medical causation.  The preponderance of the 
evidence is against this claim, and it must be denied.  

II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The notice requirements were met in this case by a letter 
sent to the claimant in April 2003.  The letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The claimant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  

The RO's 2003 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The April 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  In addition, at the veteran's Travel Board hearing in 
October 2002, the veteran was asked specifically what medical 
treatment he had sought since service and to sign release 
forms to allow that evidence to be gathered.  When 
considering the notification letter, the rating decision on 
appeal, and the transcript of the Travel Board hearing, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Subsequent to this notice, the 
veteran's claim was readjudicated in March and October 2005 
and Supplemental Statements of the Case were issued.  The 
Board finds that any error related to the failure to provide 
initial notice of the need to submit all relevant evidence is 
harmless.  See Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The timing 
requirement enunciated in Pelegrini II applies equally to the 
initial disability rating and effective date elements of a 
service connection claim.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).  As 
the Board concludes that service connection is not warranted 
in this case as discussed above, any error in failing to 
provide notice of the initial disability rating and effective 
date elements to the veteran is harmless.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II.  That was not done in this case.  Notice that 
the veteran should submit all relevant evidence was not 
provided prior to the initial AOJ decision.  As discussed 
above, the veteran was eventually put on notice and the case 
readjudicated.  As notice and readjudication is the remedy 
for failure to provide timely notice, the Board finds any 
error related to timely notice to be harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA and 
SSA medical records are in the file.  During the hearing 
before the Travel Board, the veteran identified several 
sources of information that could be relevant to the claim 
which were outstanding.  The remand directed that those 
records be obtained.  The RO sent the veteran a request for a 
signed authorization allowing the RO to request those records 
directly.  The veteran never responded or provided the 
records himself.  Without the veteran's cooperation, VA can 
do no more for him.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The veteran was afforded medical examination to obtain 
an opinion as to whether his left knee osteochondritis can be 
directly attributed to service.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a left knee condition 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


